ORDER
On March 22, 1989, the Court signed an Order under Section 29 of the Rule on Disciplinary Procedure ashing for a statement from the Respondent as to why South Carolina should not impose an identical discipline as Florida. Since there was no statement filed by Mr. Schiller in opposition,
It is hereby ordered that John J. Schiller be suspended from the practice of law in South Carolina for a period of two years from the date of this Order. His readmission to practice law in South Carolina is contingent upon his readmission to the Bar in the State of Florida.